OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS



            STATE ©F TEXAS
            PENALTY FOR
                                                               02 1R
            PROVATEUSE           ;.-*                          0002003152     JAN15 2015
1/14/2015                                to.                   MAILED FROM ZIP CODE 78 701
PINKSTON, ERIK CHRISTIAN "                      * Tr.'Ct. No. C-372-010156-0815417-A
                                  V .           > Jf                        WR-81,741-01
This is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings of the trial court without a hearing.
                                                                        Abel Acosta, Clerk



  ^                            ERIK CHRISTIAN PINKSTON
                                                       TE>C# 1894998